Title: To George Washington from Nathanael Greene, 29 March 1781
From: Greene, Nathanael
To: Washington, George


                  
                     
                     Sir
                     Head Quarters at Colo. Ramsays on deep River, March 29th 1781.
                  
                  Inclosed I send your Excellency a Copy of my Letter to Congress for your information respecting the operations in this department.
                  The Marquis de la Fayette has arrived in Virginia; but I beleive his Troops are still in Maryland.  some Days since I sent Colo. Morris to confer with the Marquis, and see if he has your Excellencys permission to go farther Southward.  I received a Letter from him on the road acquainting me that there was an account from Richmond of Admiral Arbuthnots arriving in Chesapeak with 6 Ships of the Line, and upwards of thirty Transports with a considerable reinforcement.  If this report is true our flattering prospects are at an end in that quarter.  Nothing more can be expected than confining the Enemy in their fortifications.  It would afford me great releif if the detachment under the Marquis could proceed farther southward.  But I fear the state of the Northern Army will not admit of this, nor am I informed of the latitude your Excellency had given him on that subject. The regular Troops will be late in the field if they are raised at all.  Virginia from the unequal operation of the Law for draughting is not likely to get many Soldiers.  Maryland as late as the 13th of this Month had not got a Man, nor is there a Man raised in North Carolina or the least prospect of it.  In this situation remote from reinforcements inferior to the Enemy in numbers, and no prospect of support I am at a loss what is best to be done.  If the Enemy falls down toward Wilmington they will be in a position where it would be impossible for us to injure them if we had a force.  In this critical and distressing situation I am determined to carry the War immediately into South Carolina.  The Enemy will be obliged to follow us or give up their posts in that State.  If the former takes place it will draw the War out of this State and give it an opportunity to raise its proportion of Men.  If they leave their posts to fall they must lose more there than they can gain here.  If we continue in this State the Enemy will hold their possessions in both: All things considered I think the movement is warranted by the soundest reasons both political and Military.  The Manoeuvre will be critical and dangerous; and the troops exposed to every hardship.  But as I share it with them I hope they will bear up under it with that magnanimity, which has already supported them, and for which they deserve every thing of their Country.
                  I expect to be ready to march in about five Days, and have written to Genl Sumpter to collect the Militia to aid the operations.  I am persuaded the movement will be unexpected to the Enemy, and I intend it shall be as little known as possible.  Our Baggage and stores not with the Army I shall order by the route of the Saura Towns and shallow ford to Charlotte.  By having them in the upper Country we shall always have a safe retreat, and from those Inhabitants we may expect the greatest support.  I shall take every measure to avoid a misfortune; but necessity obliges me to commit myself to chance and I trust my friends will do justice to my reputation if any accident attends me.  I am with the greatest respect Your Excellencys mo. obt hble servt
                  
                     Nath. Greene
                  
                  
                     P.S.  Inclosed I send you a general return of the Army.
                  
                  
               